            Case 1:19-cv-04697 Document 1 Filed 05/21/19 Page 1 of 11



Robert Modica [NY Bar No. 3932456]
GORDON REES SCULLY MANSUKHANI, LLP
1 Battery Park Plaza, 28th Floor
New York, NY 10004
Telephone No.: (212) 269-5500

Attorney for Plaintiff
YANG MING MARINE TRANSPORT CORP.

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YANG MING MARINE TRANSPORT                            Case No.:
CORP., a foreign corporation,
                                                      COMPLAINT
               Plaintiff,

       v.

MOMENTUM LOGISTICS CORPORATION,
a California corporation, and Does 1-10,

               Defendants.


       COMES NOW Plaintiff YANG MING MARINE TRANSPORT CORP. (“YANG

MING”), and its Complaint and causes of action against Defendant MOMENTUM LOGISTICS

CORP. (“MOMENTUM” or “Defendant”) and alleges as follows:

                                JURISDICTION AND VENUE

       1.      This is a maritime claim for breach of contract and unpaid freight, detention,
demurrage, storage and/or other costs pursuant to ocean bills of lading and an ocean carrier's

tariff and comprises an admiralty and maritime claim pursuant to Rule 9(h) of the Federal Rules

of Civil Procedure and 28 U.S.C. § 1333(1).

       2.      In the alternative, it presents a federal question under 28 U.S.C. § 1331 in that it

arises under the Shipping Act of 1984, as amended, 46 U.S.C. §§ 40101 et seq.

       3.      Venue is proper in this Court under 28 U.S.C. § 1391(b) and (c) as YANG MING

and MOMENTUM have agreed that suit shall be brought in the United States District Court for

the Southern District of New York.
             Case 1:19-cv-04697 Document 1 Filed 05/21/19 Page 2 of 11




                                            PARTIES

       4.      Plaintiff YANG MING now, and at all material times was, a foreign corporation

duly organized under the laws of Taiwan, with a principal place of business located at 271 Ming

De 1st Road, Cidu District, Keelung 20646, Taiwan. YANG MING is, and at all material times

was, an ocean carrier and common carrier of goods for hire on ocean-going vessels between

United States ports and foreign ports.

       5.      Defendant MOMENTUM now, and at all material times was, a corporation

organized and existing under the laws of California, with its principal place of business at 13353
Alondra Blvd., Ste. 212, Santa Fe Springs, California, 90670. MOMENTUM is, and at all

material times was, a non-vessel owning common carrier (“NVOCC”).

       6.      YANG MING alleges that there may be additional entities or individuals that may

be responsible in some manner for the occurrences and injuries alleged in this Complaint. Their

names and capacities are currently unknown to YANG MING and are referred to as Does 1-10.

Plaintiff will amend this Complaint to show such true names and capacities when the same have

been ascertained. YANG MING is informed, believes and thereon alleges that each additional

entity or individual is liable for the acts and/or omissions as set forth below, and that YANG

MING’s rights against such additional entity or individual arises from such acts and/or

omissions.

                                 FACTUAL BACKGROUND

       7.      Between July 3, 2018 and August 4, 2018, MOMENTUM booked a total of one-

hundred and twenty (120) containers said to contain “lead concentrates” (“the Cargo”) for

carriage between New York, New York to Laem Chabang, Thailand under YANG MING Bills

of Lading Nos. YMLUE144324039 dated July 3, 2019, YMLEU144324263 dated July 10, 2018,

YMLEU144324567 dated July 17, 2018, YMLUE144324794 dated July 23, 2018, and

YMLUE144325080 dated August 4, 2019 (collectively “YANG MING Bills”) as follows:

       a.      On or about July 3, 2018, MOMENTUM booked twenty-five (25) containers of

               cargo, being container nos. CXDU2270182, TEMU0968121, BEAU2328613,


                                               -2-
     Case 1:19-cv-04697 Document 1 Filed 05/21/19 Page 3 of 11




      YMLU3405428, SEGU2815594, TEMU4921246, YMMU1002670,

      TEMU0755050, YMLU3599196, YMLU3466439, YMLU3637845,

      YMLU3553960, SEGU1570007, TEMU0741185, TRHU1352772,

      OCGU2102826, BEAU2559037, BEAU2275405, YMMU1063130,

      YMLU3462963, CAIU3043800, YMLU3467395, TCKU1257191,

      CAIU2769188, and SEGU1382714, for shipment with YANG MING for carriage

      from New York, New York to Laem Chabang, Thailand under YANG MING Bill

      of Lading No. YMLUE144324039 dated July 3, 2019 (“Shipment One”).
b.    On or about July 10, 2018, MOMENTUM booked twenty (20) containers of

      cargo, being container nos. SEGU2686250, SEGU1040542, YMLU3469192,

      MAGU2443888, SEGU2137516, DFSU1602829, OCGU2071920,

      TRHU3482991, SEGU1383562, TEMU5562460, CAIU2873248,

      MAGU2430638, BEAU2279611, TEMU0212983, YMLU3588458,

      YMLU3417270, TGBU2020526, YMLU3610119, YMLU3518722,

      ANDCAIU6277782 for shipment with YANG MING for carriage from New

      York, New York to Laem Chabang, Thailand under YANG MING Bill of Lading

      No. YMLEU144324263 dated July 10, 2018 (“Shipment Two”).

c.    On or about July 17, 2018, MOMENTUM booked twenty-five (25) containers of

      cargo, being container nos. TCKU1261859, TEMU0751780, YMLU3434452,

      BEAU2385402, YMLU3320059, TCLU3646733, TRHU1639588,

      YMLU3515615, BEAU2409401, TEMU1844125, TEMU5582044,

      TCKU1171415, TCKU1189076, YMMU1197205, YMLU3486836,

      CXDU2313999, SEGU2109237, SEGU1355724, YMLU3437092,

      YMMU1049390, SEGU2247576, TGCU2001638, MAGU2539233,

      TTNU1223558, and TEMU5501530 for shipment with YANG MING for carriage

      from New York, New York to Laem Chabang, Thailand under YANG MING Bill

      of Lading No. YMLEU144324567 dated July 17, 2018 (“Shipment Three”).


                                  -3-
           Case 1:19-cv-04697 Document 1 Filed 05/21/19 Page 4 of 11




      d.     On or about July 23, 2018, MOMENTUM booked twenty-five (25) containers of

             cargo, being container nos. YMLU3429060, TEMU0242078, CAIU3030778,

             YMMU1156166, TEMU0738129, TEMU0336238, YMLU3334767,

             SEGU2751838, TEMU5568560, TRHU3077880, YMMU1187110,

             TEMU0968610, DFSU1501968, BEAU2483137, YMMU1144838,

             TEMU3643726, YMMU1077690, TEMU1700112, SEGU2054480,

             YMLU3602601, MAGU2533174, YMMU1149589, CAIU6548734,

             BEAU2468106, and YMMU1104882 for shipment with YANG MING for
             carriage from New York, New York to Laem Chabang, Thailand under YANG

             MING Bill of Lading No. YMLUE144324794 dated July 23, 2018 (“Shipment

             Four”).

      e.     On or about August 4, 2018, MOMENTUM booked twenty-five (25) containers

             of cargo, being container nos. SEGU2744504, YMLU3394473, YMLU3357741,

             YMLU3491489, YMMU1001740, TLLU2253869, TCKU1188470,

             TRHU1432271, TRHU3560137, YMMU1006274, YMMU1159967,

             YMMU1214977, YMLU3336414, SEGU1390854, YMMU1066334,

             TLLU2251830, YMLU3551783, MAGU2547922, SEGU2817323,

             SEGU1371005, YMLU3626183, TEMU3767028, YMLU3443618,

             TEMU0344608, and YMMU1180434 for shipment with YANG MING for

             carriage from New York, New York to Laem Chabang, Thailand under YANG

             MING Bill of Lading No. YMLUE144325080 dated August 4, 2019 (“Shipment

             Five”).

      8.     YANG MING received the containers for Shipment One, Shipment Two,

Shipment Three, Shipment Four, and Shipment Five for shipment from New York New York to

Laem Chabang, Thailand pursuant to the terms and conditions of YANG MING Bills.




                                          -4-
             Case 1:19-cv-04697 Document 1 Filed 05/21/19 Page 5 of 11




       9.     At all material times, MOMENTUM was the named shipper under the YANG

MING Bills, and thus MOMENTUM qualifies as a “Merchant” under Clause 1 of the Terms and

Conditions of the YANG MING Bills.

       10.    MOMENTUM was the entity for whose account the transportation services were

provided by YANG MING, was the party that received and benefitted from the transportation

services provided by YANG MING, and was the entity responsible for payment of charges

relating to the containers for Shipment One, Shipment Two, Shipment Three, Shipment Four,

and Shipment Five.
       11.    MOMENTUM tendered the containers for Shipment One, Shipment Two,

Shipment Three, Shipment Four, and Shipment Five to YANG MING for transportation between

the United States and Thailand on ocean vessels for which freight and other charges were

lawfully incurred pursuant to the terms of the YANG MING Bills and/or applicable tariff(s).

       12.    YANG MING’s Bill of Lading Standard Terms and Conditions (as applicable to

the relevant YANG MING Bills) provides the following:

       “Merchant” includes the shipper, Holder, consignee or receiver of the Goods or
       any Person owning or being entitled to possession of the Goods or this Bill and
       anyone acting on behalf of any such Person.

       …

       6. LIBERTY CLAUSE

       If at any time the Carriage is, or is likely to be, affected by any situation which
       has given, or is likely to give rise to danger, injury, loss, delay, risk of capture,
       seizure or detention, sanction by any government or other authority or
       disadvantage of whatsoever nature to the Vessel, the Carrier, any Underlying
       Carrier or Sub-Contractor utilized in the Carriage of Goods, or if such situation
       makes it in any way unsafe, impracticable or unlawful or against the interests of
       the Carrier or the Merchant to commence or continue the Carriage of Goods, the
       Carrier may, at any time, in its sole discretion:

       (1) Unpack the Container(s) or otherwise dispose of Goods in such way as the
       Carrier may deem advisable at the risk and expense of the Merchant;

       ...




                                                -5-
             Case 1:19-cv-04697 Document 1 Filed 05/21/19 Page 6 of 11



       (4) Abandon the Carriage and place Goods at the Merchant's disposal at any place
       or port which the Carrier may deem safe and convenient, whereupon the Carrier's
       responsibility for Goods shall cease. Notwithstanding the abandonment, the
       Carrier shall nevertheless be entitled to full Freight on Goods, and the Merchant
       shall pay any additional costs of the carriage to, and delivery and storage at such
       place or port.

       ...

       18. NOTIFICATION AND DELIVERY

       ...

       (2) The Merchant shall take delivery of Goods within the time provided for in the
       Carrier's applicable Tariff.

       (3) If the Merchant fails to take delivery of Goods, or any part thereof, in
       accordance with this Bill, the Carrier may without notice remove Goods, or any
       part thereof, and/or store Goods, or that part thereof, ashore, afloat, in the open or
       undercover. Such storage shall constitute due delivery hereunder, and all liability
       whatsoever of the Carrier in respect of Goods, or that part thereof, shall cease
       forthwith.

       …

       19. FREIGHT AND CHARGES

       (4) The Merchant and Goods shall be jointly and severally liable to the Carrier for
       the payment of al Freight, demurrage, General Average, salvage and other
       charges, including but not limited to court costs, expenses and reasonable legal
       costs incurred in collecting sums due to the Carrier. Payment of ocean Freight and
       charges to a freight forwarder, broker or anyone other than the Carrier, or its
       authorized agent, shall not be deemed payment to the Carrier and shall be made at
       payer's sole risk.

       13.    Between August and September 2018, the containers for Shipment One,

Shipment Two, Shipment Three, Shipment Four, and Shipment Five were discharged in

Laem Chabang, Thailand and made available for collection by MOMENTUM.

       14.    MOMENTUM has refused to take delivery of the containers for Shipment

One, Shipment Two, Shipment Three, Shipment Four, and Shipment Five, provide any

other shipping instructions and/or provide customs documentations for the containers to

be re-exported from Laem Chabang, Thailand to the United States.



                                                -6-
             Case 1:19-cv-04697 Document 1 Filed 05/21/19 Page 7 of 11




       15.     Accordingly, the one-hundred and twenty (120) containers for Shipment

One, Shipment Two, Shipment Three, Shipment Four, and Shipment Five still remain

idle at the marine terminal in Laem Chabang, Thailand, thereby accruing various daily

and other charges including detention and demurrage.

       16.     Having effected delivery of the containers for Shipment One, Shipment

Two, Shipment Three, Shipment Four, and Shipment Five, YANG MING fully

performed all of its obligations under the YANG MING Bills.

       17.     As a result of MOMENTUM’s failure to take delivery of the containers
for Shipment One, Shipment Two, Shipment Three, Shipment Four, and Shipment Five,

provide the required shipping instructions and/or provide customs documentation, YANG

MING has incurred damages, liabilities, charges, expenses, fees and costs for storage,

detention and demurrage.

       18.     Under the terms of the YANG MING Bills and/or applicable tariffs,

MOMENTUM is obligated to pay these costs, damages, and expenses due and owing by

MOMENTUM to YANG MING.

       19.     As of April 24, 2019, these costs, damages and expenses due and owing

by MOMENTUM to YANG MING total US$797,050.00. These costs, damages and

expenses continue to accrue while the containers for Shipment One, Shipment Two,

Shipment Three, Shipment Four, and Shipment Five remain idle.

       20.     YANG MING fully performed all of its obligations under the YANG

MING Bills. MOMENTUM received and benefited from the transportation services

provided by YANG MING, and are responsible for payment for these various damages,

expenses and cots relating to the idle containers for Shipment One, Shipment Two,

Shipment Three, Shipment Four, and Shipment Five.




                                              -7-
             Case 1:19-cv-04697 Document 1 Filed 05/21/19 Page 8 of 11




                               FIRST CAUSE OF ACTION

                             (For Breach of Maritime Contract)

       21.     YANG MING refers to and incorporates by reference as though fully set

forth at length herein its allegations in paragraphs 1 through 20 above.

       22.     YANG MING transported and carried the containers for Shipment One,

Shipment Two, Shipment Three, Shipment Four, and Shipment Five as described herein,

at the request and for the benefit of MOMENTUM, in accordance with the terms and

conditions of the YANG MING Bills.
       23.     YANG MING fully performed all of its obligations under the YANG

MING Bills and carried the containers for Shipment One, Shipment Two, Shipment

Three, Shipment Four, and Shipment Five from New York, New York and successfully

discharged the containers in Laem Chabang, Thailand.

       24.     Under the terms of the YANG MING Bills and applicable law,

MOMENTUM was required to provide shipping instructions and/or customs documents

and/or accept delivery of the containers for Shipment One, Shipment Two, Shipment

Three, Shipment Four, and Shipment Five within the time provided for in YANG

MING’s Bills, and they agreed to be responsible and liable for any and all damages,

liabilities, charges, costs, expenses and fees arising form or resulting from their failure to

provide shipping instructions and/or customs documents and/or accept delivery of the

containers for Shipment One, Shipment Two, Shipment Three, Shipment Four, and

Shipment Five.

       25.     Under the terms of the YANG MING Bills and applicable law,

MOMENTUM agreed to be liable and responsible for any and all detention, demurrage

and other charges due under the YANG MING Bills.

       26.     MOMENTUM breached the terms of the YANG MING Bills by failing to

provide shipping instructions and/or customs documents and/or accept delivery of the

containers for Shipment One, Shipment Two, Shipment Three, Shipment Four, and


                                                 -8-
             Case 1:19-cv-04697 Document 1 Filed 05/21/19 Page 9 of 11




Shipment Five, and by failing to pay YANG MING the damages, liabilities, detention,

demurrage, and other related expenses and fees arising from MOMENTUM’s breach or

breaches of the YANG MING Bills.

       27.     As a proximate cause of MOMENTUM’s breach or breaches of the

YANG MING Bills, breach of warranty, and the matters set forth herein, YANG MING

has incurred, and MOMENTUM is liable to YANG MING for, damages in the amount

exceeding US$797,050.00. These costs, damages and expenses continue to accrue while

the containers for Shipment One, Shipment Two, Shipment Three, Shipment Four, and
Shipment Five remain idle.

                             SECOND CAUSE OF ACTION

                             (Money Due Under Marine Tariff)

       28.     YANG MING refers to and incorporates by reference as though fully set

forth at length herein its allegations in paragraphs 1 through 27 above.

       29.     YANG MING transported and carried the containers for Shipment One,

Shipment Two, Shipment Three, Shipment Four, and Shipment Five as described herein,

at the request and for the benefit of the MOMENTUM, and in accordance with the terms

and conditions of the YANG MING Bills and subject to the rates and charges in its tariffs

on file with the Federal Maritime Commission.

       30.     Under the said tariffs, YANG MING is required to collect and is entitled

to recover from MOMENTUM, and MOMENTUM are required to pay YANG MING,

all unpaid demurrage, detention, port and terminal storage charges, and any other

damages, liabilities, charges, penalties, costs, expenses and fees arising from the carriage

of the containers for Shipment One, Shipment Two, Shipment Three, Shipment Four, and

Shipment Five, as well as MOMENTUM’s failure to provide required shipping

instructions and/or customs documentation and/or accept delivery of the containers for

Shipment One, Shipment Two, Shipment Three, Shipment Four, and Shipment Five.




                                                -9-
             Case 1:19-cv-04697 Document 1 Filed 05/21/19 Page 10 of 11




       31.     Despite demand for payment, MOMENTUM has failed to pay YANG

MING amounts due under the tariffs and tariff compensation is due, owing and unpaid to

YANG MING from MOMENTUM in an amount exceeding US$797,050.00. Additional

charges continue to accrue in accordance with the terms of said tariffs, together with

attorneys’ fees, costs and expenses incurred in collecting said charges.

                              THIRD CAUSE OF ACTION

                                        (Negligence)

       32.     YANG MING refers to and incorporates by reference as though fully set
forth at length herein its allegations in paragraphs 1 through 31 above.

       33.     At all material times herein, MOMENTUM owed YANG MING a legal

duty to exercise due care to provide required shipping instructions and/or customs

documentation and/or to accept delivery of the Containers in Laem Chabang, Thailand.

The legal duty of MOMENTUM to YANG MING arose because MOMENTUM is a

party to the YANG MING Bills. The legal duty of MOMENTUM to YANG MING also

arose independently of the aforesaid bills of lading because of many factors, including,

without limitation, the foreseeability of harm to YANG MING from their acts and

omissions, the degree of certainty that YANG MING suffered injuries, the closeness of

the connection between MOMENTUM’s conduct and the injury suffered.

       34.     MOMENTUM breached its duty of care by, inter alia, failing to provide

required shipping instructions and/or customs documentations and/or accept delivery of

the Containers in Laem Chabang, Thailand or otherwise arranging for the Containers’

delivery.

       35.     As a proximate result of the negligence of MOMENTUM, YANG MING

has incurred, and MOMENTUM is liable to YANG MING for, additional freight,

storage, demurrage, detention, liabilities, charges, penalties, costs, expenses and fees in

an amount exceeding US$797,050.00, plus any additional damages and costs as they

continue to accrue.


                                               - 10 -
              Case 1:19-cv-04697 Document 1 Filed 05/21/19 Page 11 of 11




                                         PRAYER

        WHEREFORE, Plaintiff YANG MING prays for judgment against

MOMENTUM as follows:

        1.      That the Court order judgment in favor of YANG MING and against the

MOMENTUM in an amount not less than US$797,050.00, for any and all additional

freight, storage, demurrage, detention, liabilities, charges, penalties, other costs, expenses

and fees caused by MOMENTUM’s breach or breaches of the YANG MING Bills and/or

applicable tariffs and/or negligence, for all amounts due under YANG MING’s tariffs, as
well any additional damages and costs that continue to accrue at an amount to be

established at trial;

        2.      That the Court award YANG MING its attorneys’ fees, costs and expenses

incurred as a result of MOMENTUM’s breach or breaches and/or in collecting the sums

due from the MOMENTUM;

        3.      That the Court award YANG MING interest on all of the above as well as

its costs of suit; and

        4.      That the Court award such other and further relief as the Court deems just

and proper.



                                                               GORDON REES SCULLY
                                                               MANSUKHANI, LLP

Dated: May 21, 2019                                       By: /s/ Robert Modica
                                                                 Robert Modica (3932456)
                                                                 Attorney for Plaintiff
                                                                 YANG MING MARINE
                                                                 TRANSPORT CORP.
                                                                 1 Battery Park Plaza, 28th Floor
                                                                 New York, NY 10004
                                                                 (212) 453-0717
                                                                 rmodica@grsm.com




                                                - 11 -
